Deen, Presiding Judge.
The defendant was convicted of forging a check for $120.00 made out to himself on a check form bearing the name and address of Gifford Realty Company and the signature “James T. Williams.” Williams is the president of Gifford and testified that the signature was not his and that checks had been missing from his office. The defendant admitted working in an office across the hall, but claimed the check was in payment for work. On cross-examination he described the work as helping unidentified persons load a truck and *206move boxes for a period of time of less than four hours. He was shown another Gifford check made out to him and signed “James T. Williams” in the same handwriting in the amount of $80.00, which he also admitted cashing at the same bank. Asked what value he had given for it, his responses were circuitous and unconvincing.
Decided April 28, 1982.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Jerry Baxter, Margaret V. Lines, Assistant District Attorneys, for appellee.
The case is here on the general grounds only. The evidence is ample to convince a rational trier of fact of the guilt of the accused. This is by no means a case where the circumstances are equally susceptible to an inference of guilt or innocence. See Nolen v. State, 124 Ga. App. 593 (184 SE2d 674) (1971). “When a jury hears the evidence, it decides questions as to reasonableness. If a jury is authorized to find that the evidence, circumstantial though it may be, is sufficient to exclude every reasonable hypothesis save that of guilt, the verdict of the jury will not be disturbed [on the general grounds].” Dowdy v. State, 150 Ga. App. 137, 139 (257 SE2d 41) (1979) quoted in Brewer v. State, 156 Ga. App. 468 (274 SE2d 817) (1980).

Judgment affirmed.


Sognier and Pope, JJ., concur.